DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 01/13/21 in the reply filed on species I (figures 1-2 and claims 1-3, 6-18 and 20) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1	Claims 1-2, 8-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Yang et al. (US 2017/0032882).
claim 1, Cha et al. (figures 1-3 and para 0041-0090) discloses a body including a support member (20), a coil (40), and an encapsulant (50) encapsulating the support member and the coil (see figure 2); and external electrodes (80) disposed on an external surface of the body and electrically connected to the coil (see para 0028), wherein the support member includes a through-hole (see figure 2) and a via hole (45)(see para 0089-0090) spaced apart from the through-hole (see figure 1),
the coil includes a first coil disposed on a first surface of the support member and a second coil disposed on a second surface of the support member opposing the first surface (see figure 2), the first and second coils are connected to each other by a via filling the via hole (see para 0089).
	Cha et al. does not expressly discloses the via continuously covers an end surface of the first coil and a portion of a lower surface of the second coil.
Yang et al. (figure 4 and para 0047) discloses the via (227) (see para 0067) continuously covers an end surface of the first coil (221a/222a) and a portion of a lower surface of the second coil (211a/212a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein via continuously covers an end surface of the first coil and a portion of a lower surface of the second coil as taught by Yang et al. to the inductive device of Cha et al. so as to allow for a strong electrically connection between the coil layers which can improve the working efficiency of the inductor device and also prevent flash etching from occurring.
claim 2, Cha et al. (figure 3 and para 0053-0058) discloses each of the first and second coils includes a plurality of conductive layers.
Regarding claim 8, Yang et al. (figure 4) discloses the via is directly connected to one end of an innermost coil pattern of the first coil.
Regarding claim 9, Yang et al. (figure 4) discloses the via is directly connected to one end of an innermost coil pattern of the second coil.
Regarding claim 13, Cha et al. (para 0043 and 0049) discloses the support member is an insulating film.
Regarding claim 14, Cha et al. (figure 2) discloses wherein the encapsulant fills the through-hole.
Regarding claim 15, Cha et al. (figure 3 and para 0065) discloses the first and second coils are coated with an insulating layer.
Regarding claim 16, Yang et al. (figure 4) discloses a surface of the via is covered by the insulating layer (225).
Regarding claim 17, Yang et al. (figure 4) discloses one side surface of the via extends to an outer side, relative to one side surface of the via hole.
Regarding claim 18, designing wherein would have been an obvious design consideration based on intended application/environment use. Such as to reduce manufacturing cost by using less material.

2.	Claims 3, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Yang et al. (US 2017/0032882) in further view of Nakamura et al. (US 20150035634).
claim 3, the modified inductive device of Cha et al. (figures 1-3 and para 0041-0090) discloses a first seed layer is a bottommost layer among the plurality of conductive layers of the first coil, and a second seed layer is a bottommost layer among the plurality of conductive layers of the second coil, but does not expressly discloses the first and second seed layers each having a rectangular cross-sectional shape.
Nakamura et al. (para 0023 and figure 2) discloses the first and second seed layers each having a rectangular cross-sectional shape.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first and second seed layers each having a rectangular cross-sectional shape as taught by Nakamura et al. to the modified inductive device of Cha et al. so as to save in production cost since rectangular shapes are easier and less expensive to be manufacture.
Regarding claim 6, Nakamura et al. (figure 2) discloses a side surface of the first seed layer (31a) is spaced apart from the via hole.
Regarding claim 7, a lower surface of the second seed layer (35a) is disposed to encapsulate the via hole on the same plane as the second surface of the support member (10/21/22).
Regarding claim 12, the modified inductive device of Cha et al. (figures 1-3 and para 0041-0090) discloses all the limitations as noted above but does not expressly discloses a thickness of the support member ranges from 10 µm to 30 µm.  
para 0021) discloses a thickness of the support member ranges from 10 µm to 30 µm.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of the support member ranges from 10 µm to 30 µm as taught by Nakamura et al. to the modified inductive device of Cha et al. so as to keep the size of the inductive compact and small thereby saving valuable space on the printed circuit board.

3.	Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Yang et al. (US 2017/0032882) in further view of Nokabayashi et al. (2013/089876 English translation).
Regarding claim 10, the modified inductive device of Cha et al. (figures 1-3 and para 0041-0090) discloses all the limitations as noted above but does not expressly discloses a first conductive layer disposed on the first seed layer formed at one end of the first coil is integrally formed with the via.
Nokabayashi et al. (figure 1b and para 0034-0040) discloses a first conductive layer disposed on the first seed layer (12a) formed at one end of the first coil is integrally formed with the via (14).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first conductive layer disposed on the first seed layer formed at one end of the first coil is integrally formed with the via as taught by Nokabayashi et al. to the modified inductive device of Cha et al. so as to allow for a strong electrically connection between the coil layers 
Regarding claim 11, the modified inductive device of Cha et al. (figures 1-3 and para 0041-0090) discloses all the limitations as noted above but does not expressly discloses the first coil and the second coil are disposed to deviate from each other in a length direction of the support member with respect to a virtual central line of the via hole perpendicular to the support member.
Nokabayashi et al. (figure 1b) discloses the first coil and the second coil are disposed to deviate from each other in a length direction of the support member with respect to a virtual central line of the via hole perpendicular to the support member.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first coil and the second coil are disposed to deviate from each other in a length direction of the support member with respect to a virtual central line of the via hole perpendicular to the support member as taught by Nokabayashi et al. to the modified inductive device of Cha et al. so as to reduce parasitic capacitance across the magnetic windings.
Regarding claim 20, Cha et al. (figures 1-3 and para 0041-0090) discloses a body including a support member (20), a coil (40), and an encapsulant (50) encapsulating the support member and the coil (see figure 2); and external electrodes (80) disposed on an external surface of the body and electrically connected to the coil (see para 0028), wherein the support member includes a through-hole (see figure 2) and a via hole (45)(see para 0089-0090) spaced apart from the through-hole (see figure 1),the coil includes a first coil disposed on a first surface of the support member see figure 2), the first and second coils are connected to each other by a via filling the via hole (see para 0089).
	Cha et al. does not expressly discloses the via is integrally formed with a plating layer of the first coil, the plating layer being an uppermost layer of the first coil.
Nokabayashi et al. (figure 1b and para 0034-0040) discloses the via (14) is integrally formed with a plating layer of the first coil, the plating layer being an uppermost layer of the first coil (see figure 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the via is integrally formed with a plating layer of the first coil, the plating layer being an uppermost layer of the first coil as taught by Nokabayashi et al. to the modified inductive device of Cha et al. so as to allow for a strong electrically connection between the coil layers which can improve the working efficiency of the inductor device and also reduce manufacturing time since the conductive materials are merge together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837